Exhibit 99.1 ELBIT IMAGING LTD. ANNOUNCES THIRD QUARTER RESULTS FOR 2014 Tel Aviv, Israel, November 25, 2014, Elbit Imaging Ltd. (TASE, NASDAQ: EMITF) ("Elbit"" or the "Company") announced today its results for the third quarter of 2014. Three months ended September 30, 2014 compared to corresponding period in 2013 The Company’s loss for the three months period ended September 30, 2014 (“Q3 2014”) amounted to NIS 32 million. Consolidated income, revenues and gain for Q3 2014 amounted to NIS 318 million (US$ 86 million) compared to NIS 120 million in the corresponding period in 2013 (“Q3 2013”). · Revenues from sale of commercial centers increased in Q3 2014 to NIS 196 (US$ 53 million) compared to NIS 9 million in Q3 2013. Such amount in Q3 2014 is attributable to the sale of commercial centers by our 62% subsidiary Plaza Centers N.V. ("PC") in Serbia and sale of plot in Romania. · Rental income from commercial centers amounted to NIS 28 million (US$ 8 million) in Q3 2014 and in Q3 2013. · Cost of commercial centers increased in Q3 2014 to NIS 217 million (US$ 59 million) compared to NIS 39 million in Q3 2013. The increase is mainly attributable to (i) cost of commercial centers and plots sold by PC during Q3 2014 in the amount of NIS 198 million (US$ 54 million) compared to NIS 10 million in Q3 2013 offset by: (ii) decrease in PC's general and administrative expenses as a result of efficiency measures taken by PC during 2014. · Revenues from hotels operation and management increased in Q3 2014 to NIS 49 million (US$ 13 million) compared to NIS 47 million in Q3 2013. · Costs and expenses of hotels operation and management increased in Q3 2014 to NIS 42 million (US$ 11 million) compared to NIS 41 million in Q3 2013. · Revenues from fashion merchandise decreased in Q3 2014 to NIS 33 million (US$ 9 million) compared to NIS 36 million in Q3 2013. The decrease is attributable to the Israeli military operation in Gaza during Q3 and to the closing of three Mango stores compared to the opening of two new stores. · Cost of fashion retail increased in Q3 2014 to NIS 37 million (US$ 10 million) compared to NIS 35 million in Q3 2013. · Gain from change of shareholding in investees amounted to NIS 11 million (US$ 3 million) in Q3 2014 compared to nil in Q3 2013. This gain is attributable to decreased in our holdings in Gamida Cell Ltd, as a result of the consummation of an investment and option agreement with Novartis Pharmaceuticals Corporation. · General and administrative expenses amounted to NIS 8 million (US$ 2 million) in Q3 2014 compared to NIS 13 million in Q3 2013. The decrease in mainly attributable to the Company's arrangement costs in Q3 2013 as well as efficiency measures taken by the Company reducing the general and administrative costs in the Company’s headquarters. · Share in losses of associated, net amounted to NIS 10 million (US$ 3 million) in Q3 2014 compared to NIS 288 in Q3 2013. Such losses in Q3 2014 are mainly attributable to the Company's medical device investments. The losses in Q3 2013 are mainly attributable to impairment of trading property by an associated company in India. · Financial expenses, net decreased in Q3 2014 to NIS 51 million (US$ 14 million) compared to NIS 188 million in Q3 2013. The decrease of NIS 137 million (US$ 37 million) is mainly attributable to the following: o A decrease in the amount of NIS 90 million (US$ 24 million) in non-cash expenses, as a result of changes in fair value of financial instruments (mainly PC’s debentures and other derivatives), which are measured at fair value through profit and loss. o A decrease in interest expenses and CPI-linked borrowing expenses, net in the amount of NIS 67 million (US$ 18 million) mainly attributable to (i) decrease in the Company interest net mainly due to the lower level of the Company's Corporate debts following the consummation of the Company's debt restructuring; and (ii) a decrease in the Israeli consumer price index, to which the Company’s and several of PC’s notes are linked (0.29% in Q3 2014, compared to 1.29% in Q3 2013). Offset by: o An increase in the amount of NIS 20 million (US$ 5 million) in exchange rate losses mainly attributable to fluctuation in the exchange rate between the US$ and NIS with respect to the Company’s loan from Israeli banks. · Other income, net in Q3 2014 amounted to NIS 15 million (US$ 4 million) compared to expenses in the amount of NIS 254 million in Q3 2013. The income in Q3 2014 is attributable to realization of revelation reserve to the profit and loss account as a result of the sale of Park Plaza shares held by the Company. · Loss before tax benefits amounted to NIS 33 million (US$ 9 million) in Q3 2014 compared to NIS 738 million in Q3 2013. · Tax benefits amounted to NIS 1 million (US$ 0.3 million) in Q3 2014 compared to NIS 29 million in Q3 2013. · Loss from continuing operations amounted to NIS 32 million (US$ 9 million) in Q3 2014 compared to NIS 709 million in Q3 2013. · Income from discontinued operations, net, amounted to nil in Q3 2014 compared to NIS 7 million in Q3 2013. 2 · Loss for Q3 2014 amounted to NIS 32 million (US$ 9 million) (all attributed to the equity holders of the Company) compared to NIS 702 million in the corresponding period in 2013 (out of which NIS 523 million is attributed to the equity holders of the Company). · Shareholders' Equity as of September 30, 2014 amounted to NIS 861 million ($ 233 million) (out of which Shareholders' Equity in the amount of NIS 409 million ($ 111 million) is attributed to the controlling interest). About Elbit Imaging Ltd. Elbit Imaging Ltd. operates in the following principal fields of business: (i) Commercial and Entertainment Centers - Initiation, construction and sale of shopping and entertainment centers and other mixed-use real property projects, predominantly in the retail sector, located in Central and Eastern Europe and in India, primarily through its subsidiary Plaza Centers N.V. In certain circumstances and depending on market conditions, we operate and manage commercial and entertainment centers prior to their sale; (ii) Hotels - Hotel operation and management; (iii) Medical Industries - (a) research and development, production and marketing of magnetic resonance imaging guided focused ultrasound treatment equipment and (b) development of stem cell population expansion technologies and stem cell therapy products for transplantation and regenerative medicine; (iv) Residential Projects - Initiation, construction and sale of residential projects and other mixed-use real property projects, predominately residential, located primarily in India; (v) Fashion Apparel - Distribution and marketing of fashion apparel and accessories in Israel. Safe Harbor Statement under the Private Securities Litigation Reform Act of 1995 Any forward-looking statements in our releases include statements regarding the intent, belief or current expectations of Elbit Imaging Ltd. and our management about our business, financial condition, results of operations, and its relationship with its employees and the condition of our properties. Words such as “believe,” "would," “expect,” “intend,” “estimate” and similar expressions are intended to identify forward-looking statements but are not the exclusive means of identifying such statements. Actual results may differ materially from those projected, expressed or implied in the forward-looking statements as a result of various factors including, without limitation, the Consideration, and the factors set forth in our filings with the Securities and Exchange Commission including, without limitation, Item 3.D of our annual report on Form 20-F for the fiscal year ended December 31, 2013, under the caption “Risk Factors.” Any forward-looking statements contained in our releases speak only as of the date of such release, and we caution existing and prospective investors not to place undue reliance on such statements. Such forward-looking statements do not purport to be predictions of future events or circumstances, and therefore, there can be no assurance that any forward-looking statement contained our releases will prove to be accurate. We undertake no obligation to update or revise any forward-looking statements. For Further Information: Company Contact: Ron Hadassi Chairman of the Board of Directors Acting CEO Tel: +972-3-608-6048 ron@elbitimaging.com 3 ELBIT IMAGING LTD. CONSOLIDATED BALANCE SHEETS September 30 December 31 September 30 2 0 1 4 2 0 1 3 2 0 1 4 Convenience translation (in NIS thousands) US$'000 Current Assets Cash and cash equivalents Short-term deposits and investments Trade accounts receivables Other receivables Inventories Trading property - - Non-Current Assets Trading property Deposits, loans and other long-term balances Investments in associates Property, plant and equipment Current Liabilities Short-term credits Suppliers and service providers Payables and other credit balances Non-Current liabilities Borrowings - Other liabilities Deferred taxes Shareholders' Equity (Deficiency) Attributable to equity holders of the Company ) Non-controlling Interests ) 4 ELBIT IMAGING LTD. CONSOLIDATED INCOME STATEMENTS Nine months ended Three months ended Year ended Nine months ended September 30 September 30 December 31, September 30 2 0 1 4 2 0 1 3 2 0 1 4 2 0 1 3 2 0 1 3 2 0 1 4 (in NIS thousands) Convenience translation US$'000 Income revenues and gains Revenues Revenues from sale of commercial centers Revenues from hotel operation and management Revenues from fashion merchandise Total revenues Gains and other Rental income from Commercial centers Gain from changes of shareholding in investees - - - Total gains Total income revenues and gains Expenses and losses Hotels operations and management Cost of fashion merchandise Commercial centers General and administrative expenses Share in losses of associates, net Financial expenses, net Financial gain from debt restructuring ) - - - ) Write-down, charges and other (income) expenses, net ) ) ) Profit (Loss) before income taxes ) Tax income (benefits) Profit (Loss) from continuing operations ) Profit from discontinued operation, net - - - Profit (Loss)for the period ) Attributable to: Equity holders of the Company ) Non-controlling interest ) 5 ELBIT IMAGING LTD. CONSOLIDATED COMPREHENSIVE INCOME STATEMENTS Nine months ended Three months ended Year ended Nine months ended September 30 September 30 December 31, September 30 2 0 1 4 2 0 1 3 2 0 1 4 2 0 1 3 2 0 1 3 2 0 1 4 (in NIS thousands) Convenience translation US$'000 Profit (Loss) for the period ) Other comprehensive income to be reclassified to profit or loss in subsequent periods: Exchange differences arising from translation of foreign operations ) ) ) Gain (loss) from cash flow hedge ) ) 24 ) Gain (loss) from available for sale investments ) Items not to be reclassified to profit or loss in subsequent periods: Additions during the period ) - - (7
